

116 S3399 IS: Frontier Community Health Integration Project Extension Act
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3399IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Tester (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend the Frontier Community Health Integration Project Demonstration.1.Short titleThis Act may be cited as the Frontier Community Health Integration Project Extension Act or the FCHIP Extension Act.2.Extension of Frontier Community Health Integration Project Demonstration(a)In generalSubsection (f)(1) of section 123 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395i–4 note) is amended by striking 3-year period beginning on October 1, 2009 and inserting 8-year period beginning on August 1, 2016.(b)Effective dateThe amendment made by this section shall take effect as if enacted on June 30, 2019.